—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered April 23, 1992, convicting him of robbery in the second degree and robbery in the third degree, upon a jury verdict, and imposing sentence.
*370Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant committed the crimes of robbery in the second degree and robbery in the third degree. The complainant testified that the defendant and another unapprehended perpetrator forcibly took money and other personal property from him in the vestibule of his apartment building. Although there were some inconsistencies in the complainant’s testimony, it is well settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]). Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.